Filed 12/5/22 P. v. Gonzalez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C094199

                    Plaintiff and Respondent,                                    (Super. Ct. No. 17FE001859)

           v.

 RICKY ART GONZALEZ,

                    Defendant and Appellant.




         Defendant Ricky Art Gonzalez and his codefendant Corey Robertson met three
underage girls, D., G., and T., at the mall and brought them to Robertson’s apartment to
drink alcohol. After the girls became too intoxicated to resist, each was raped by either
defendant or Robertson, or both. T. was unconscious when defendant and Robertson
raped her.




                                                             1
          Defendant was convicted of three counts of rape of an intoxicated person (two
counts involving D. and one involving T.), one count of oral copulation of an intoxicated
person (involving D.), and one count of rape of an unconscious person (involving T.).1
The trial court sentenced him to serve an aggregate determinate term of 20 years in state
prison.
          On appeal, defendant contends: (1) the evidence is insufficient to support his
convictions for raping an intoxicated and unconscious T.; (2) the trial court prejudicially
abused its discretion and violated defendant’s federal constitutional rights by admitting
evidence of uncharged sex offenses under Evidence Code2 sections 1108 and 1101,
subdivision (b); and (3) the trial court prejudicially erred and further violated defendant’s
constitutional rights by denying his request to modify CALCRIM No. 375 to omit
language informing the jury that it could consider the uncharged sex offense evidence in
determining whether or not he had a plan to commit the charged offenses.
          We affirm. As we explain, although no one witnessed defendant raping T., other
than defendant and perhaps Robertson, neither of whom admitted the act occurred, the
circumstantial evidence is sufficient to support the jury’s conclusion that defendant raped
her while she was unable to resist due to intoxication and unconsciousness. The trial
court neither abused its discretion nor violated defendant’s constitutional rights by



1      With respect to D., defendant was also charged with two counts of rape of an
unconscious person and one count of oral copulation of an unconscious person, but was
acquitted of those charges. Defendant was further charged with four counts involving G.,
but was also acquitted of those charges. Robertson’s jury convicted him of three counts
of rape of an intoxicated person (one count each for D., G., and T.), two counts of rape of
an unconscious person (involving T. and another victim, A., committed on a separate
occasion), and one count of oral copulation of an intoxicated person (involving G.). As
this appeal involves only defendant, we discuss Robertson’s participation in these events
only to the extent that it provides context for defendant’s conduct.
2         Undesignated statutory references are to the Evidence Code.

                                               2
admitting uncharged sex offense evidence under sections 1108 and 1101, subdivision (b).
Finally, having properly admitted the evidence for purposes of proving a plan to commit
the charged offenses, the trial court did not err in informing the jury that it could consider
the evidence for that purpose.
                                           FACTS
       In July 2016, D. and T. came over to G.’s house to go to the Roseville Galleria. G.
was 17 years old at the time. T., a year younger, was her best friend. G. did not yet
know D., who was also 17 years old. D. and T. had become friends while in juvenile hall
together.
       The girls took the bus to the mall and stayed there for about three hours before
meeting up with defendant and Robertson, who were 24 and 26 years old, respectively.
D. knew defendant through social media and had met him once in person. They
exchanged messages through Instagram while the girls were at the mall. When D. told
defendant that they “wanted to party,” defendant and Robertson came to the mall to meet
up with them.
       At the mall, defendant asked the girls whether they wanted to go somewhere to get
drinks. D. interpreted this to mean a bar and said she could not because she was only 17
years old. They then decided to do some drinking at Robertson’s apartment.
       Robertson lived in the North Highlands area of Sacramento County. As they left
Roseville in Robertson’s car and headed in the direction of Sacramento, T. became
nervous because she was on probation and had an ankle monitor that would alert
authorities if she left Placer County. Robertson told her she should cut it off and throw it
out the window. T. declined to do so.
       At the apartment, Robertson pulled a bottle of vodka out of the freezer. They each
took two shots of vodka, one after the other. Robertson then left to buy a bottle of rum.
When he returned, everyone took a shot of rum. G. and T. were sitting at the kitchen



                                              3
table while D. sat on the couch. Defendant began flirting with D. while Robertson flirted
with G. and T. Additional shots were poured. T. had at least one more. G. had several.
       At some point, D. stepped out onto the balcony. As she explained, she was
starting to feel the effects of the alcohol and “needed to get some fresh air.” Defendant
followed her outside and became “very flirtatious,” grabbing D. by the waist and pulling
her close to him. D. told him to stop and said that she had a boyfriend. This did not deter
defendant. After a few minutes, they came back inside and D. returned to the couch.
       Drinking continued in the kitchen, but D. did not partake. Neither did T., despite
defendant and Robertson trying to coax her into drinking more. Additional shots that
were poured for her were taken by G. In all, G. estimated taking about 10 shots of
alcohol at Robertson’s apartment. She blacked out before any sexual activity occurred.
So did T.
       D. testified to the following events. She began to feel sick from the alcohol and
went into the bathroom to try to throw up. Defendant followed her into the bathroom and
asked: “What are you doing?” When D. yelled at him to get out, he pulled down his
pants and put his penis against her face as she sat on the floor next to the toilet. D. was
shocked and briefly blacked out. When she regained consciousness, she was no longer
on the floor. Her face was being pushed against the bathroom mirror by defendant, who
was behind her, pulling her skirt up and her underwear down. D. struggled and tried to
push him away, but was unable to do so before defendant penetrated her vagina with his
penis. D. continued resisting and defendant eventually stopped, saying, “Come on.
Come on.”
       Defendant and D. then exited the bathroom and defendant told her to go into
Robertson’s bedroom. D. stumbled into the room with defendant behind her, helping her
stay on her feet as they went through the door. Inside the room, Robertson was having
sex with G. on his bed. Defendant threw D. onto the same bed and again penetrated her
vagina with his penis as she closed her eyes. D. blacked out a second time, and when she

                                              4
again regained consciousness, defendant was no longer raping her, but Robertson was.
After Robertson finished his assault, he and defendant tried to get D. and G. to orally
copulate each other. D. described G. as “really drunk” and “sloppy, out of it, talking,
really slurring her words.”
         The next thing D. remembered was being in a closet with G., defendant, and
Robertson. Defendant and Robertson then left D. and G. alone in the closet. D. was
scared and confused. She asked G. why they were in the closet, but G. did not answer.
D. did not remember leaving the closet, but remembered walking past T. in the living
room sometime later. T. was lying face down on the living room floor in vomit with her
shorts halfway down her legs. D. went to her phone and sent a few text messages to try
to secure a ride home, but was unable to do so.
         D.’s next memory was being back in Robertson’s car with G. and T., both of
whom were sleeping. Each of the girls was clothed, but D. was not wearing shoes or
underwear and was also without her purse and cell phone. Defendant “was really upset
about something,” “very fidgety and just worried.” D. remembered him telling
Robertson that he had a wife. Robertson was less upset and “more like, Let’s get out of
here.”
         Ultimately, Robertson pulled over at another apartment complex, where he and
defendant helped the girls out of the car and left them on a patch of grass outside the
complex gates. As mentioned, G. did not remember any of the sexual activity that
occurred inside Robertson’s apartment. She also did not remember leaving the apartment
or getting into Robertson’s car. Her next memory that night was getting out of the car
with D. and T. at the other apartment complex. She was also without her shoes, purse,
and cell phone.
         As a motorist drove past their location on the grass, one of the girls approached the
car and asked for help. She was slurring her words and could barely stand up. The



                                               5
motorist called 911. The girls then stumbled into the complex and made their way to a
bench, where D. and G. sat down together and T. again vomited on the ground .
       Police and paramedics arrived a short time later. T. was transported to the hospital
for acute alcohol intoxication. She did not remember any of this. Her next memory was
waking up at the hospital. She was not wearing a bra or underwear when she woke up at
the hospital. Her shoes, purse, and cell phone were nowhere to be found. Her ankle
monitor had also been removed.
       Defendant’s challenge to the sufficiency of the evidence extends only to his
convictions for raping T. while she was both intoxicated and unconscious. We therefore
summarize the physical evidence only with respect to these crimes. The shorts T. wore to
Robertson’s apartment were collected as evidence and tested for DNA. They tested
positive for the presence of sperm in multiple locations. A DNA analysis revealed there
were two major contributors to the sperm sample found on the inside fly area of the
shorts. After comparing DNA collected from defendant and Robertson, the criminalist
who performed the analysis included them as possible contributors to that sperm mixture.
The probability of a random individual being included as a possible contributor to this
mixture was one in two billion in the African-American population, one in one billion in
the Caucasian population, and one in 640 million for the Hispanic population. Defendant
and Robertson were also included as possible major contributors to the samples taken
from the outside fly and inside crotch areas of the shorts, with similar odds of that
occurring at random.3




3       Swabs were also taken from T.’s vaginal area during a forensic examination. The
vaginal swabs tested negative for acid phosphatase, an enzyme found in semen. Vulva
swabs tested positive for acid phosphatase, but negative for sperm. Cervical swabs also
tested negative for sperm. However, this forensic examination was conducted five days
after T. was released from the hospital.

                                              6
       We finally note that Robertson used Snapchat to take and post a video of T., G.,
and D. while they were at his apartment. The video shows T. lying unconscious on the
living room floor without her shorts or underwear. While recording, Robertson moved
one of her legs to expose her vaginal area. During this portion of the video, Robertson
says, “You know what’s going down right now, my nigga. I got that ‘A-1’ right there.”
Robertson then quickly moves over to the bedroom, where D. and G. appear to be
engaging in oral copulation on Robertson’s bed. Text appearing over the video read: “I
got 3 hoes to myseclf turning the fuck up. Two hoes in the bed.”4
       Additional relevant evidence, including evidence of an uncharged rape committed
by defendant against another intoxicated and unconscious female victim, B., will be
recounted during the discussion portion of this opinion, to which we now turn.
                                      DISCUSSION
                                             I
                               Sufficiency of the Evidence
       Defendant contends the evidence is insufficient to support his convictions for
raping T. while she was unable to resist due to intoxication and unconsciousness. We
disagree.
       “When reviewing a challenge to the sufficiency of the evidence, we ask
‘ “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a



4      Robertson testified in his own defense. He claimed all sexual acts with D. and G.
were consensual and denied any sexual conduct occurred with T. He explained the
presence of his and defendant’s sperm on T.’s shorts by claiming that T. came into the
bedroom after Robertson and defendant had sex with G. and D., at which point T. took
off her shorts, got on the bed, and started kissing G. Defendant then asked for a towel to
wipe himself off. Instead of getting a towel, defendant “grabbed the first thing he could
find,” which was T.’s shorts. Later, after Robertson also had sex with D., he too used
T.’s shorts to wipe himself off.

                                             7
reasonable doubt.” ’ [Citation.] Because the sufficiency of the evidence is ultimately a
legal question, we must examine the record independently for ‘ “substantial evidence—
that is, evidence which is reasonable, credible, and of solid value” ’ that would support a
finding beyond a reasonable doubt. [Citation.]” (People v. Banks (2015) 61 Cal.4th 788,
804.)
        “A reversal for insufficient evidence ‘is unwarranted unless it appears “that upon
no hypothesis whatever is there sufficient substantial evidence to support” ’ the jury’s
verdict. [Citation.]” (People v. Zamudio (2008) 43 Cal.4th 327, 357.) “The same
standard governs in cases where the prosecution relies primarily on circumstantial
evidence. [Citation.] We ‘must accept logical inferences that the jury might have drawn
from the circumstantial evidence. [Citation.]’ [Citation.] ‘Although it is the jury’s duty
to acquit a defendant if it finds the circumstantial evidence susceptible of two reasonable
interpretations, one of which suggests guilt and the other innocence, it is the jury, not the
appellate court that must be convinced of the defendant’s guilt beyond a reasonable
doubt. [Citation.]’ [Citation.] Where the circumstances reasonably justify the trier of
fact’s findings, a reviewing court’s conclusion the circumstances might also reasonably
be reconciled with a contrary finding does not warrant the judgment’s reversal.
[Citation.]” (Id. at pp. 357-358.)
        The crime of rape of an intoxicated person requires proof of (1) an act of sexual
intercourse, (2) where the victim “is prevented from resisting by an intoxicating or
anesthetic substance, or a controlled substance,” and (3) “this condition was known, or
reasonably should have been known” by the defendant. (Pen. Code, § 261, subd. (a)(3).)
The similar, but separate, crime of rape of an unconscious person requires proof of (1) an
act of sexual intercourse, (2) where the victim “is at the time unconscious of the nature of
the act,” and (3) “this is known” by the defendant. (Id., subd. (a)(4).) For purposes of
this latter crime, “unconscious of the nature of the act” is defined to include “unconscious
or asleep.” (Id., subd. (a)(4)(A).)

                                              8
       Here, defendant moved for a judgment of acquittal, arguing there was no evidence
that he touched T. “in any type of sexual way, let alone penetrated her in order to cause or
rise to the level of rape.” In response to questioning from the trial court regarding the
DNA evidence on T.’s shorts, defendant’s attorney argued a reasonable jury could not
infer penetration based on that evidence because defendant’s semen could have been
transferred to the shorts and Robertson’s video could not be attributed to defendant. The
trial court denied the motion.
       Defendant renews this argument on appeal. Accordingly, we are concerned only
with whether or not the evidence supports a finding that defendant had sexual intercourse
with T. Defendant does not challenge the sufficiency of the evidence supporting the
other elements; nor could he do so in good faith. T.’s level of intoxication and state of
unconsciousness, as well as defendant’s knowledge of these facts, are overwhelmingly
supported by the evidence.
       We conclude the evidence is also sufficient to support a reasonable inference that
defendant had sexual intercourse with T. The DNA evidence is very strong. While
Robertson’s account of how that DNA got onto T.’s shorts is theoretically possible (see
fn. 4, ante), the jury was not required to believe it. Moreover, that account was
significantly undermined by the fact that D., who remembered much of what happened
on Robertson’s bed that night, did not remember T. being in the bedroom, let alone taking
her shorts off and kissing G., after which both defendant and Robertson used T.’s shorts
to wipe themselves off. Again, the jury was free to conclude this is not what happened.
The more plausible explanation for how defendant’s DNA, as well as that of Robertson,
got onto T.’s shorts is that these defendants had sex with her while she was intoxicated
and unconscious on the living room floor. This version of events is corroborated by
Robertson’s video, in which he films T. in that state and brags about his exploits. To be
sure, Robertson does not implicate defendant in that video. Instead, he brags about



                                              9
having the three girls to himself. However, defendant’s contribution to the sperm on T.’s
shorts does the necessary implicating.
       We conclude substantial evidence supports a reasonable conclusion that defendant
had sexual intercourse with T. while she was both too intoxicated to resist and
unconscious of the nature of the act.
                                             II
                     Admission of Uncharged Sex Offense Evidence
       Defendant also claims the trial court prejudicially abused its discretion and
violated his federal constitutional rights by admitting evidence of uncharged sex offenses
under sections 1108 and 1101, subdivision (b). He is mistaken.
                                             A.
                                  Additional Background
       The prosecution moved in limine to introduce testimony from a young woman, B.,
who previously accused defendant of committing the same sex offenses against her, i.e.,
rape of an intoxicated person and rape of an unconscious person. B.’s testimony was
offered for the purpose of proving defendant’s propensity to commit such offenses (see
§ 1108) and for the separate purpose of proving he had a motive to commit the charged
offenses against the victims in this case, operated pursuant to a similar plan or scheme,
and did not commit the present crimes by mistake or accident (see § 1101, subd. (b)).
       The following facts were set forth in the prosecution’s motion in limine regarding
this prior sexual offense: “January 2016, the Sacramento Police Department received a
call regarding a sexual assault from [B.] [B.] reported she worked at Pizza Rock and
went out with co-workers. Defendant . . . also worked for Pizza Rock. [B.] reported the
only interaction she had with [defendant] occurred earlier in the night when he was
hitting on her. After that, they did not interact throughout the night until [B.] was getting
ready to go home. [B.] said she had been drinking throughout the night and had gaps in
her memory. She remembered calling an Uber and [defendant] getting into the Uber with

                                             10
her and grabbing her phone. The last memory [B.] had was [defendant] changing the
address for the Uber to his address. [¶] [B.] woke up and she was lying on her back,
nude, in [defendant’s] bed. Defendant was on top of her having sexual intercourse with
her. [B.] reported she was not completely conscious at that point and started to panic.
She began saying ‘No’ over and over again. Defendant did not stop having sex with her.
She continued to tell him to stop because she was on her period and she had a tampon in.
[B.] again lost consciousness. She woke up the next morning still at [defendant’s] house.
[¶] During a pretext call [defendant] stated he did not remember anything because he
‘was black out drunk.’ ”
       With respect to admissibility under section 1108, as interpreted by our Supreme
Court in People v. Falsetta (1999) 21 Cal.4th 903, the prosecution argued B.’s testimony
should be admitted because: the uncharged crimes were very similar to the charged
crimes; the uncharged crimes were less prejudicial than the charged crimes because B.
was an adult who became intoxicated on her own, whereas the juvenile victims in this
case were sober when they met defendant and became intoxicated only after defendant
and Robertson drove them to the latter’s apartment and plied them with alcohol; the
charged and uncharged offenses were committed within five months of each other; and
B.’s testimony concerning the sexual assault she endured would not be likely to confuse
or distract the jury or consume an undue amount of time. With respect to admissibility
under section 1101, subdivision (b), the prosecution argued the charged and uncharged
offenses were similar enough to be relevant to prove he had a motive to commit the
charged offenses, operated pursuant to a similar plan or scheme, and did not commit the
charged offenses by mistake or accident.
       In response, at the hearing on the motion, defendant’s counsel argued B.’s
testimony would be “overly prejudicial,” consume an undue amount of time, and also be
“pretty confusing to the jury.” Counsel argued: “[Defendant] is in a situation where it’s
not a prior conviction. He’s in a situation where he never has admitted, or there’s been

                                            11
any type of administrative finding, or any type of finding that he’s actually done anything
wrong in that case. He’s never even had a chance to actually defend himself against that
allegation. It was an investigation that, for lack of a better phrase, didn’t go anywhere,
and then it shows up now in his trial. [¶] There’s nothing special about this type of
incident in reality. I don’t think, as far as it being a common plan, it’s precise enough to
even fall under that category or under the revertive thinking [5], because it’s basically
people meeting at a bar. They later have sexual intercourse, and one person says, I don’t
remember consenting. That is not something that’s very unique, requires a large plan of
any sort. It happens – I don’t want to say every day, but maybe in this country it does.
[¶] In other words, there’s no real probative value for the jury to get out of this, other
than to hear that [defendant] is a bad person from another witness here. And so in order
for [defendant] to start to have a fair trial once that happened, that witness has to be
subjected to every type of cross-examination and every type of ability to see if this even
has any merit.”
       After suggesting that B.’s testimony “could take the whole week,” and could
potentially require additional discovery, counsel reiterated that section 1108 must be
constrained by section 352. With respect to section 1101, subdivision (b), counsel
repeated his position that “it’s not specific enough for a common plan or scheme.” He
also argued: “There is no need for a motive in this case. It’s not because something
happened to [defendant] that motivated him to do this to [B.] That would be a motive-
type thing. It’s not identity. [Defendant] is not acting like it wasn’t me with her that
night. [¶] So it doesn’t even fit under [section] 1101[, subdivision] (b) to provide
anything probative to the jury.”



5       This phrase, “revertive thinking,” appears to be a typographical error in the
transcript. Counsel later uses the phrase “motive-type thing,” which makes more sense in
the context of this argument, and has a similar sound signature and cadence.

                                              12
         The trial court admitted the evidence under section 1108 for propensity and
possibly under section 1101, subdivision (b), “depending on what [B.] says, [for]
evidence of scheme or plan.”
         Thereafter, B. testified consistently with the offer of proof. The jury was
ultimately instructed that it was permitted, but not required, to consider this evidence for
the limited purpose of determining (1) whether defendant “knew that the effect of an
intoxicating substance prevented the woman from resisting when he allegedly acted in
this case,” (2) whether defendant’s “alleged actions were not the result of mistake or
accident,” and (3) whether defendant “had a plan to commit the offenses alleged in this
case.”
         We finally note that the jury was not specifically instructed that it could consider
B.’s testimony to prove a propensity to commit the charged crimes. Instead, the jury was
instructed with CALCRIM No. 375, informing the jury in relevant part that it could
consider this evidence only in deciding whether defendant knew that the effects of an
intoxicating substance prevented the victims from resisting in this case, whether
defendant’s actions were not the result of a mistake or accident, and whether defendant
had a plan to commit these offenses. Nevertheless, the prosecutor was allowed to argue
to the jury that B.’s testimony showed defendant’s “propensity to commit these acts.”
                                               B.
                                            Analysis
         In general, “evidence of a person’s character or a trait of his or her character
(whether in the form of an opinion, evidence of reputation, or evidence of specific
instances of his or her conduct) is inadmissible when offered to prove his or her conduct
on a specified occasion.” (§ 1101, subd. (a).) Two exceptions to this general rule are
applicable here, sections 1108 and 1101, subdivision (b).




                                               13
       We discuss each exception below, noting at the outset that we review the trial
court’s admission of such evidence for abuse of discretion. (People v. Orloff (2016) 2
Cal.App.5th 947, 957.)
                                              1.
                                        Section 1108
       Section 1108 provides in relevant part: “In a criminal action in which the
defendant is accused of a sexual offense, evidence of the defendant’s commission of
another sexual offense or offenses is not made inadmissible by Section 1101, if the
evidence is not inadmissible pursuant to Section 352.” (§ 1108, subd. (a).) This
provision “permits ‘ “ ‘consideration of . . . other sexual offenses as evidence of the
defendant’s disposition to commit such crimes, and for its bearing on the probability or
improbability that the defendant has been falsely or mistakenly accused of such an
offense.’ ” ’ [Citation.] As this court has previously observed, ‘ “[i]n enacting . . .
section 1108, the Legislature decided evidence of uncharged sexual offenses is so
uniquely probative in sex crimes prosecutions it is presumed admissible without regard to
the limitations of . . . section 1101.” [Citation.]’ [Citations.]” (People v. Holford (2012)
203 Cal.App.4th 155, 182 (Holford).) However, the admission of evidence under section
1108 is expressly subject to the limitations of section 352. (§ 1108, subd. (a).) Indeed,
this provision “passes constitutional muster if and only if section 352 preserves the
accused’s right to be tried for the current offense. ‘A concomitant of the presumption of
innocence is that a defendant must be tried for what he did, not for who he is.’
[Citations.]” (People v. Harris (1998) 60 Cal.App.4th 727, 737.)
       Defendant does not dispute that section 1108 applies. He does argue the trial court
abused its discretion in admitting the prior sex offenses under section 352. That section
provides: “The court in its discretion may exclude evidence if its probative value is
substantially outweighed by the probability that its admission will (a) necessitate undue
consumption of time or (b) create substantial danger of undue prejudice, of confusing the

                                              14
issues, or of misleading the jury.” (§ 352.) We begin by observing “that ‘ “[t]he
prejudice which exclusion of evidence under . . . section 352 is designed to avoid is not
the prejudice or damage to a defense that naturally flows from relevant, highly probative
evidence. ‘[A]ll evidence which tends to prove guilt is prejudicial or damaging to the
defendant’s case. The stronger the evidence, the more it is “prejudicial.” The
“prejudice” referred to in . . . section 352 applies to evidence which uniquely tends to
evoke an emotional bias against the defendant as an individual and which has very little
effect on the issues.’ ” [Citations.]’ [Citation.]” (Holford, supra, 203 Cal.App.4th at
p. 167.) Moreover, “[e]vidence is not inadmissible under [this provision] unless the
probative value is ‘substantially’ outweighed by the probability of a ‘substantial danger’
of undue prejudice or other statutory counterweights.” (Ibid.)
       Here, the probative value of the challenged evidence is undeniable. Defendant’s
protestation to the contrary notwithstanding, the crimes committed against B. are very
similar to the crimes committed in this case. In both cases, defendant took advantage of
an extreme level of intoxication in order to satisfy himself sexually. In the present case,
defendant and Robertson brought the victims to Robertson’s apartment, where they could
control their surroundings. In the case involving B., defendant followed her to her Uber,
took her phone, and changed the destination address to his own apartment, where he
could do the same. Defendant attempts to paint the crimes as “very dissimilar,” and
misleadingly claims the prosecutor “conceded as such,” by pointing out that the victims
in this case were minors while B. was an adult. The victims in this case were 16 and 17
years old. B. was 23 years old, still a very young woman. While the fact that B. was an
adult certainly makes the crimes committed against the minor victims in this case worse,
the age disparity alone does not make the crimes dissimilar.
       Defendant also takes issue with the prosecution’s offer of proof, comparing it to
B.’s trial testimony, and notes that he “had nothing to do with buying her drinks.” We
accept this difference. Again, this makes defendant’s crimes in the present case worse,

                                             15
but it does not mean the crimes committed against B. are so dissimilar that they are either
irrelevant, as defendant argues, or only minimally probative of defendant’s propensity to
commit the present crimes. In our view, on the whole, the crimes are very similar, and
therefore B.’s testimony was highly probative. (People v. Branch (2001) 91 Cal.App.4th
274, 285 (Branch) [“if the prior offenses are very similar in nature to the charged
offenses, the prior offenses have greater probative value in proving propensity to commit
the charged offenses”].) Nor is this high level of probative value undercut by remoteness,
as the uncharged and charged offenses were separated by merely a few months.6
       Weighed against the probative value is the inevitable prejudice flowing from the
admission of prior crimes evidence. We cannot conclude the nature of the uncharged
crimes was “more inflammatory than the charged offenses” (Branch, supra, 91
Cal.App.4th at p. 283), and therefore likely to evoke an emotional bias against defendant.
As we have already explained, the differences noted above made the crimes committed
against B. less egregious than the present offenses. Finally, we cannot conclude the
evidence would have misled the jury or caused it to be confused as to the issues before it.
Nor did B.’s testimony take an undue amount of time. The trial court did not abuse its
discretion under section 352.
       Having concluded the evidence was admissible under section 352, “we must also
reject defendant’s argument that he was deprived of his constitutional right to a fair trial.”
(Holford, supra, 203 Cal.App.4th at p. 180.)




6      “In theory, a substantial gap between the prior offenses and the charged offenses
means that it is less likely that the defendant had the propensity to commit the charged
offenses. However, . . . significant similarities between the prior and the charged
offenses may ‘balance[ ] out the remoteness.’ [Citation.]” (Branch, supra, 91
Cal.App.4th at p. 285.)

                                             16
                                              2.
                               Section 1101, Subdivision (b)
       The trial court also did not abuse its discretion by admitting B.’s testimony to
prove a common plan under section 1101, subdivision (b).
       This subdivision provides: “Nothing in this section prohibits the admission of
evidence that a person committed a crime, civil wrong, or other act when relevant to
prove some fact (such as . . . plan, knowledge, identity, absence of mistake or accident,
. . .) other than his or her disposition to commit such an act.” (§ 1101, subd. (b).)
       “The relevance of uncharged misconduct to show identity, intent, or the existence
of a common design or plan is determined by the nature and degree of the similarity
between such misconduct and the charged crime. ‘Evidence of uncharged crimes is
admissible to prove identity, common design or plan, or intent only if the charged and
uncharged crimes are sufficiently similar to support a rational inference of identity,
common design or plan, or intent.’ [Citation.] ‘The least degree of similarity (between
the uncharged act and the charged offense) is required in order to prove intent.’
[Citation.] ‘A greater degree of similarity is required in order to prove the existence of a
common design or plan.’ [Citation.] ‘The greatest degree of similarity is required for
evidence of uncharged misconduct to be relevant to prove identity.’ [Citation.]” (People
v. Scheer (1998) 68 Cal.App.4th 1009, 1018 (Scheer).)
       As mentioned previously, the jury was specifically instructed to consider B.’s
testimony only “for the limited purpose of knowledge, accident or a common plan.”
Defendant challenges its admission only on the issue of common plan, arguing “[t]he
similarity in results that defendant had sex with an intoxicated or unconscious female did
not establish a concurrence of common features that the various acts were naturally to be
explained as caused by a general plan of which they are the individual manifestations.”
We disagree.



                                             17
       “[A] common design or plan, like motive, is simply an intermediate fact. Unlike
motive, however, a common plan or scheme depends on the existence of striking
similarities between the prior misconduct and the charged crime, and a nexus between the
commission of the two is unnecessary. In other words, a common scheme or plan
focuses on the manner in which the prior misconduct and the current crimes were
committed, i.e., whether the defendant committed similar distinctive acts of misconduct
against similar victims under similar circumstances.” (Scheer, supra, 68 Cal.App.4th at
p. 1020.) Contrary to defendant’s suggestion, the fact that defendant had sex with
intoxicated and unconscious females on separate occasions is not the only similarity
between the charged and uncharged offenses. As we have explained, not only did
defendant take advantage of an extreme level of intoxication in order to satisfy himself
sexually, but he did so in a way that isolated the young victims in both cases, bringing the
victims to Robertson’s apartment in the present case, and taking B.’s phone to change the
Uber driver’s destination to defendant’s apartment in the case involving B. We conclude
defendant committed sufficiently similar misconduct against B., a victim who was similar
to the victims in this case, even if a few years older, and under similar circumstances.
The evidence was relevant to prove a common plan.
       Having already discussed section 352 and due process in relation to the
admissibility of B.’s testimony to prove propensity under section 1108, we decline to
repeat ourselves here. There was no abuse of discretion or due process violation.
                                             III
                Providing the Jury with Unmodified CALCRIM No. 375
       We also reject defendant’s assertion that the trial court prejudicially erred and
violated his constitutional rights by denying his request to modify CALCRIM No. 375 to
remove the portion of the instruction informing the jury it could consider B.’s testimony
for purposes of showing a common plan. Our conclusion that the evidence was properly
admitted for that purpose requires rejection of this argument. Simply put, having

                                             18
properly admitted the evidence for purposes of proving a plan to commit the charged
offenses, the trial court did not err in informing the jury that it could consider the
evidence for that purpose.
                                       DISPOSITION
       The judgment is affirmed.



                                                    /s/
                                                   HOCH, J.



We concur:



 /s/
ROBIE, Acting P. J.



 /s/
BOULWARE EURIE, J.




                                              19